DETAILED ACTION
Receipt is acknowledged of Applicant’s: amendments to the claims and remarks, filed on 12 November 2020.   
The rejection under 35 USC 112(b) is withdrawn in view of the amendments to the claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Objections
Claim 2 is objected to because of the following informality:  In line 3 of claim 2, Examiner suggests amending “into” to “to” in order to conform to conventional usage.  
*  *  *  *  *
Claim Interpretation
Examiner interprets independent claim 2 as reciting a method claim wherein the method is a method for treating one or more of the diseases listed in the claim by administering to any organism in need of treatment of said disease an effective amount of a nano-scale to micro-scale sized material that comprises fullerene and/or metallofullerene.  The claimed “myelosuppression” is limited to myelosuppression induced by a medical chemotherapy, a chemical toxicant, or a medicament having a myelosuppressive side effect.  The claim may include any additional steps and the material may include any 
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 9, 11, 16, and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/025180 (“Moussa”) (see IDS filed on 19 February 2020) in view of US 2007/0191463 (“Tao”) (currently of-record).
Moussa teaches stable biocompatible compositions comprising [60]fullerene dissolved in a carrier (see page 1, lines 2-3, under Field of invention).
Regarding claims 2, 4-6, and 11, an effective amount of [60]fullerene is dissolved in a carrier selected from the group consisting of fats and oils (see, e.g., page 2, lines 14-15 under “Summary of the Invention.”)  Regarding “micro-nano” scale, the disclosed composition can be filtered through a 0.2 µm filter (see page 3, line 20, under Detailed Description).
Regarding the method for treating disease of claim 2, Moussa explains that oxidative damage involving free radicals occurs in most, if not all human diseases and antioxidants can protect against oxidative stress and thus are being developed to supplement antioxidant defenses of cells as potential therapeutic agents (see page 3, 
Regarding claim 9, the carrier may comprise olive oil (see page 4, line 18).  
Regarding claim 21, the disclosed composition was administered to rats (see, e.g., Example 2).
Moussa explains that [60]fullerene is a powerful free radical scavenger due to its 30 carbon double bonds (see page 1, lines 21-22, under Description of related art).
Moussa differs from the instant claims in that it does not disclose myelosuppression as a disease.  However, Tao explains that antioxidants such as melatonin derivatives are free radical scavengers and act as a protectant against cyclophosphamide-induced myelosuppression (see [0008]), suggesting claims 2 and 16.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to disclose the method of claim 2 as taught by Moussa in view of Tao.  One of ordinary skill in the art at the time the invention was made would have been motivated to administer [60]fullerene to treat myelosppression because [60] carbon is a powerful free radical scavenger, as explained by Moussa (see above) and free radical scavengers are effective in protecting against cyclophosphamide-induced myelosuppression, as explained by Tao (see above).
*  *  *  *  *
Response to Arguments
Applicant's arguments filed 12 November 2020 have been fully considered but they are not persuasive.
Applicant argues, “[a] person skilled in the art knows that the therapeutic effect of the substance needs to be proved by the experiment, however, Tao does not provide any experimental data to prove the conclusion that melatonin derivatives can cure many diseases including cyclophosphamide-induced myelosuppression as a free radical scavenger.”  See remarks, page 6.
Examiner respectfully submits that working examples in a reference are not required in order to establish a prima facie case of obviousness.  “A reference can be used for all it realistically teaches and is not limited to the disclosures in its specific examples.”  See In re Van Marter et al. 144 USPQ 421; In re Wndmer et al. 147 USPQ 518, 523; and In re Chapman et al. 148 USPQ 711.  In this case, Tao explicitly draws a nexus between the disclosed broad spectrum antioxidant free radical scavenger and protection against cyclophosphamide-induced myelosuppression.  As noted in the substantive rejection, Moussa explains that the “disclosed compositions comprising [60]fullerene “have been found to exhibit highly efficient antioxidant properties in vivo” and that “[60]fullerene is a powerful free radical scavenger due to its 30 carbon double bonds.” See above.  Thus, it is Examiner’s position that the teachings of Mousa combined with Tao draw a clear nexus between fullerene and treatment of cyclophosphamide-induced myelosuppression.   
Applicant argues that a person of ordinary skill in the art “does not have the motivation to select fullerene material from many kinds of free radical scavenger to cure the cyclophosphamide-induced myelosuppression, which is selected from many diseases generally described in Tao.  Namely, a person skilled in the art does not have the motivation to combine Moussa and Tao to achieve the method as recited in claim 2.”  See remarks, paragraph bridging pages 6 and 7.
In response, Examiner respectfully submits that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  MPEP 2144.07.  Additionally, it should be noted that Applicants have not shown any criticality or unexpected results in the treatment of myelosuppression using fullerene material as compared with other broad spectrum antioxidant free radical scavengers.
In response to Applicant’s argument that there is no motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as noted above, Moussa explains that the “disclosed compositions comprising [60]fullerene “have been found to exhibit highly efficient antioxidant properties in vivo” and that “[60]fullerene is a powerful free radical scavenger due to its 30 carbon double bonds.” See above.  Thus, it is Examiner’s position that a person of ordinary skill in the art would be motivated to combine the teachings of Mousa with Tao in order to draw a clear nexus between fullerene and treatment of cyclophosphamide-induced myelosuppression.
Applicant argues that Moussa and Tao fail to teach or suggest the claimed fullerene material can treat leucopenia, platelet reduction, hemoglobin reduction and monocyte reduction caused by myelosuppression induced by a medical chemotherapy.  See remarks, page 7.  
Examiner respectfully submits that these are optional elements in claim 2.  The obviousness rejection addresses myelosuppresion, which is one of the claimed options.
*  *  *  *  *
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615